Title: To James Madison from Francis Bailey, 2 January 1812 (Abstract)
From: Bailey, Francis
To: Madison, James


2 January 1812, Philadelphia. “A reverse of fortune has led a man of sixty six years of age, to ask … for an appointment, to any vacant office.” Describes himself as “a man of common abilities, whose Physical powers and spirit of enterprize are abating, whose integrity (to his knowledge) has not been once called in question” and whose “mechanical knowledge is very general and minute.” “Any vacancy in the Mint—The Post-office—Provedore of Stationary and printed blanks, for the army &c. &c. would suit him.” But “desires no man displaced to make room for him.”
